 TRW SEMICONDUCTORS, INC.4154.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and'(7) of the Act.5.Respondent has not discriminated with respect to the hire and tenure ofemployment,and terms and conditions of employment,ofC.C.Shoemake,Paden Suddeth,and TimothyMabry, within the meaning of Section 8(a)(3)and (1)of the Act.[Recommended Order omitted from publication.]TRW Semiconductors, 'Inc., a Subsidiary of TRW,Inc.andInter-national Association of Machinists and Aerospace Workers,AFL-CIO.Case 31-CA-27 (formerly 21-CA-6225)". June '15,1966DECISION AND ORDEROn January 24, 1966, Trial Examiner' Maurice M. Miller issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair-labor' prac-tices, and recommending that it, cease and desist therefrom and _,takecertain affirmative action, as set forth in the attached Trial-Exam-iner's Decision.The Trial Examiner further found that the Respond-ent had not engaged in certain other unfair labor practices alleged inthe complaint:' Thereafter, the Respondent filed :exceptions to theTrial Examiner's Decision and a supporting brief.'-Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in this case, includingRespondent's exceptions and brief, and hereby adopts the findings,conclusions, and recommendations -of the Trial Examiner.[The Board adopted the TrialExaminer'sRecommendedOrder.]i The Respondent has requested oral argument.This request is hereby denied becausethe record, the exceptions, and the brief adequately present theissues andthe positionsof the parties.DECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEUpon a charge and amended charge filed October 9, 1964, and November 18,1964, respectively, and duly served thereafter, the General Counsel of theNational Labor Relations Board caused a Complaint and Notice of Hearing tobe issued and served upon TRW Semiconductors, Inc., a subsidiary of TRW,Inc.,which will be designated as Respondent in this Decision.The complaintwas issued June 7, 1965; therein, Respondent was charged with unfair labor159 NLRB No. 43. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices affecting commerce within the meaning of Section 8(a)(1) of theNational Labor Relations Act, as amended.61 Stat. 136, 73 Stat. 519.Throughitssubsequently filed answer,Respondent conceded certain jurisdictional allega-tions set forth within the complaint,but denied the commission of any unfairlabor practice.Pursuant to notice,a hearing with respect to the issues was held at Los Angeles,California,on July 29,1965, before Trial Examiner Maurice M. Miller.TheGeneral Counsel and Respondent were represented by counsel;theComplainantwas represented by its Grand Lodge representative.Each party was afforded afullopportunity to be heard,to examine and cross-examine witnesses, and tointroduce evidence pertinent to the issues.Since the hearing's close,briefs havebeen received from counsel for the General Counsel and Respondent;these havebeen duly considered.Upon the entire testimonial record,documentary evidence received, and myobservation of the witnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThroughout the period with which this case is concerned,TRW Semi-conductors,Inc.has been a California corporation,with its principal office andplace of business in Lawndale,California;there it has been engaged,at all timespertinent herein,in the design,development,manufacture,sale, and distributionof silicon semiconductor devices.During the 1964 calendar,year,Respondent,in the course and conduct of its business operations,designed,developed,manu-factured,sold, and distributed,at its place of business,products valued in excessof $500,000, of which products valued in excess of $50,000 were shipped fromLawndale,California,directly to various out-of-State points.Upon the complaint'sjurisdictionalallegations,which are conceded to befactually correct, I find that Respondent is now, and at all times material hasbeen,an employer within the meaning of Section 2(2) of the Act,engaged incommerce and business activities which affect commerce within the meaning ofSection 2(6) and(7) of the Act,as amended.With due regard for the juris-dictional standardswhich the Board presently applies-seeSiemonsMailingService,122 NLRB 81, and related cases-I find assertion of the Board's juris-diction in this case warranted and necessary to effectuate statutory objectives.II.THE LABOR ORGANIZATION INVOLVEDInternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO,designated as the Complainant or Union,within this Decision,is a labor'organi-zationwithin themeaning of Section 2(5) of the Act, as amended, whichadmits certain' of Respondent's employees to membership.III.THE UNFAIR LABOR PRACTICESA. IssueGeneral Counsel contends,herein,thatRespondent interfered,with, restrained,and coerced',California, *workers through: ,(1) 'Statements whichRespondent'svice-president and general manager,Q. T. Wiles, purportedly madeto certain designated employees;(2) certain statements in representation cam-paign literature which Respondent'smanagement posted or distributed;and (3)certain statements purportedly made in speeches which Vice President and Gen-eralManagerWilesmade to three-groups of employees, shortly before thescheduled representation election.With respect to these contentions,however,Respondent submits that-whereverGeneralCounsel'scharges rest upon dis-puted facts-reliable,probative,and substantial evidence sufficient to providepreponderant support for such charges has not been proffered.RegardingRespondent'sconceded distribution of campaign material before the scheduledrepresentationelection,counsel for the firm contends that no segment ofRespondent'scourse of conduct merits proscription,since none of it should beconsidered reasonably calculated to interfere with,restrain,or coerce employeesin their exercise of statutorily guaranteed rights; counsel for Respondent con-tends, further,that its conduct was privileged pursuant to Section 8(c) of thestatute and reflected nothing more than constitutionally protected free speech. TRW SEMICONDUCTORS, INC.417B. Facts1.Backgrounda.Respondent's managementDespiteRespondent's formal denial, counsel for the firm finally stipulatedthat, throughout the period with which this case is concerned, Q. T. Wiles servedas Respondent's vice president and general manager, responsible for the manage-ment of the firm's Lawndale, California, plant.Concurrently,R. S. Putnamwas, I find, Respondent's director of industrial relations.While servingin thesedesignated capacities,Wiles and Putnam were clearly supervisors within themeaning of Section 2(11) of the statute.Throughout the period with which thiscase is concerned, I find they functioned as Respondent's agents, within thefirm's Lawndale, California, plant,b.The representation electionFollowing a representation petitionwhich the Union had previously filed(Case 21-RC-8894) the Regional Director for Region 21 scheduled an electionfor Respondent's production and maintenance employees on July 9, 1964, withintheCompany's plant.The workers concerned were to choose or reject unionrepresentation.Though direct testimony regarding the petition's filing date was never prof-fered, there is record support for a determination that Respondent was givennotice regarding its filing on March 16, 1964.Director of Industrial RelationsPutnam, I find, prepared and posted' the 'first of a lengthy series of bulletins,regarding the Union's petition for certification, on the date designated.Whenfirst advised with respect to the Union's petition, Respondent forthwith preparedamemorandum bulletin, the first in a lengthy series, calculated to make clearthefirm's position regarding the prospect of plant unionization.BetweenMarch 16 and July 9, some 47 bulletins, letters, posters, placards, and leafletswere posted on company bulletin boards, mailed to Respondent's workers, or dis-tributed otherwise in Respondent's behalf.The Union lost the election.Protesting that certain aspects of Respondent'scourse of conduct had improperly affected the election results, the Union sub-sequently filed objections thereto.With respect to these post-vote developments, Respondent prepared, posted, ordistributed some seven bulletins; most of these, however, purported to report-though in somewhat slanted language-the progress of the Regional Director'sinvestigation, and the Board's final disposition of the Union's -protest.Thoughdirect testimony regarding these post-vote events has not been proffered for thepresent record,' various statements found within Respondent's, later bulletins-whichhave not been challenged with respect to their factual content-will warrant adetermination that the Board's Regional Director finally found. the Union's protest-meritorious; he 'directed a second election.. -Within, his November 13 bulletin,Board herein, confronted with Respondent's appeal from the Regional Director'sprior ruling, 'had confirmed his decision that, a second) vote should be held.With respect to most of Respondent's campaign material, prepared, posted, anddistributed, before the scheduled July 9 vote, General Counsel presently proffersno statutory challenge.His contention that Respondent's course of conduct trans-gressed permissible limits rests solely upon testimony and documents,,which purportto show that:1.Vice President and General Manager Wiles, some 2 months before the sched-uled election date, made certain remarks, during a conversation with two plantworkers, reasonably calculated to interfere with, restrain, and coerce them in theexercise of their statutory rights.2.Statements subject to statutory proscription were made within five designateddocuments posted or distributed in Respondent's behalf.3.Vice President and' General Manager Wiles made certain statements during aspeech to Respondent's workers, the day before the election, which merit charac-terization as violative of the statute.243-084- --67-col 159-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn short, General Counsel contends that Respondent's management went too farduring its campaign to forestall unionization, in seven specific respects.Considera-tion of these matters-both separately and within their total context-must, there-fore, be our present concern.2.Respondent's challenged conducta.Statementsof Respondent's general,managerWith respect to paragraph 5(a),and (b) within the complaint, General Counselproffered the testimony of Clara Taylor, formerly one of Respondent's workers.Taylor declared that, some 2 months before the scheduled election was held, she,together with Terry Haight, another worker, met with General Manager Wiles todiscuss agrievancematter.Their conference lasted approximately ,:1 hour; pre-sumably, most of the discussion concerned the grievance., When queried' regarding"what was said" however, Taylor testified as follows:would not have it, and they .would fight tooth and nail to, keep any union outTRW.-,_General Counsel's"witness -could recall nothing further regarding Wiles' purported"strictly anti-union"' remarks.Respondent's general manager was not summoned asa witness with respect to this matter; Taylor's report, therefore, stands 'withouttradictioconn..:,With respect to this narrowly circumscribed record. several comments 'should bemade.First:Nothing in Taylor's testimony supports General Counsel's initial con-firstweek in Mayworkers as to what they thought the'Union could dofor them. Since no other testimony was proffered to support this particular charge,paragraph 5(a).within the complaint cannot be considered sustained.Second:Despite the failure' of Respondent's counsel to counter Taylor's testimony withdenials or contradiction, no determination seems warranted that Wiles made thecomment charged.Within his brief, Respondent's counsel notes that: ;_1.Taylor, while a witness, revealed significant bias through her "clear pro-Supportive of this contention counsel cites her conceded conduct as a Unionprotaganist while in Respondent's hire, the fact that she permitted the use ofher home for,Union meetings; and the fact that she subsequently served asa Union observer during the scheduled vote.While a witness, further, Taylorfreely declared her strong belief in the values of union membership.2.With respect to the conversation now under consideration Taylor's recol-lectionwas limited.Though, concededly,it lasted for one hour,she couldrecallnothingmore than the supposedly questionable remarks of GeneralManager Wiles,previously quoted.Her testimony provides no context rea-sonably calculated to,reveal the circumstances under which Respondent's gen-eralmanager purportedly made the remarks charged,when they were made,why their "grievance" discussion took such a turn, whether Wiles was merelyanswering a question,or whether his purported statement was volunteered.3.Taylor's recital stands without corrobation.Thou eh a fellow worker, TerryHaight,had been present,General Counsel did not call her to confirm Taylor'sreport.His failure to produce her for testimony-despite a record suggestionthat she had,likewise,been a strong Union protaganist during the representa-tion campaign-was never explained.Respondent's counsel suggests that Gen-eralCounsel's failure to produce Haight or to explain his failure to do so,warrants a present inference that she would not have corroborated Taylor'srecital.4.The campaign literature prepared, posted, and distributed in Respondent'sbehalf fails to show any comparable threat that Respondent would not have aunion, or that it would refuse to bargain should the Union win certification.To the contrary, Wiles' final' pre-election speech-which will be discussed fur-therwithin this decision-contained statements declarative of Respondent'sreadiness to negotiate with the Union,though it proposed to bargain hard.5.Taylor's testimony-when closely studied-reveals that she merely quotedWiles for his statement that Respondent did not need unionization.The bal-ance of her recollection has been couched in terms suggestive of paraphrase TRW SEMICONDUCTORS, INC.419rather than quotation.Substantially, Respondent's counselsuggests'thatTay-lor's testimonial "summing up" with respect to what Wiles said-presumablycolored by her clearly revealed disposition to construe such company state-ments in their worst possible light-provides no "reliable probative or substan-tial" proof that Respondent's general manager made the statement charged.These considerations I find 'persuasive.Therefore, despite Respondent's failure toproffer a concrete denial with-respect to Taylor's testimony now under considera-tion,her recitals cannot be considered sufficient to sustain. General Counsel's com-plaint paragraph 5(b), previously noted.Within' his brief, Respondent'scounselnotes that, while 'previously" pressing its 'objection to conduct which supposedlyaffected the outcome of the July 9 election, the Union Petitioner never cited theseApril-May remarks, purportedly made by Respondent's general 'manager, to supportits contention that,the election should be, set aside, despite the fact that Taylor gaveno lessthan six, affidavits , or statements to Board, representatives, beginning onAugust 4, 1964,;slightly less than l ,month following the vote.However, this pur-ported "fact" was not proffered for the record in the present case; my determination,therefore, cannot rest, even partially, thereupon.The Board, nevertheless, may takeofficial notice with respect'to the content of its records.Should-the record concern-ing the union 'objections to the election held in Case 21-RC-8894 reveal that theUnion Petitioner' failed to cite or placed no'reharice upon General Manager Wiles,purported declaration of 'his determination'to resist unionization "tooth and nail"such a failure 'would pr'ovide'further'support for my present determination that Tay-lor's testimony regarding the statement merits rejection.With matters in this pos-ture, no further consideration need be given Respondent's contention that, even ifGeneral Manager' Wiles' did state Respondent "would fight tooth and nail" to fore-stall'uniohization', his state'ment'to'that effect should be considered protected underSection 8(c), of the ' statute,' and/or too ;isolated -to warrant Boardsanctions.b.Respondent's campaignliteratureBetween July 1 and 9, `Respondent's management concededly prepareda seriesof leaflets, placards, and letters-part of its sustained campaign of opposition to theUnion's search for designation as its workers' statutory representative-which Gen-eral Counsel,presently challenges as violative of the statute.Generally, these com-munications were calculated 'to convey the message that the Union'sdesignationwould, subsequently;generate strikes,'with'resultant violence, and with certain wagelosseswhich 'the strikers would' find it difficult to recoup.Further, Respondent'smanagement, suggested,therein, that the Union's designation might persuade somecompany customers'to place their businesswith- other firms, thus jeopardizing jobtenure forRespondent's workers.These themes, developedin severaldifferent ways,were repeated throughout- the 2-week period which preceded the scheduled vote.For example,within management's July 1 letter-which GeneralManager Wilesand Director of Industrial Relations---Putnam, jointlydirectedto their"fellow"employees-Respondent'sworkers were asked whether theywished to continue theCompany's "wayof peace, 'friendship, harmonyand person-to-person dealings" orbring into the 'plantasystem'"which"has a lamentablerecord of strikes" run byoutside professionals.The employees.were remindedthat the firm's previous losseshad- been substantial,and that it' was currently "fighting-successfully-a real bat-tle" for business survival.Within thiscontext, Respondent'smanagement declaredthat "Unions mean strikes," pointingout that the Unionherein had been involvedin 11 majorstrikes within the Los Angelesarea during the previous2 years.Wilesand Putnamstated that, should Respondent' be struck, this "could have"a substan-tial impact on the firm's business, its effortto gain neworders, to make more jobs,and to getthe Company back on a solid footing.Noting that "whena union takesover a plant thisisa threatening sign of trouble"Wiles and Putnam furtherdeclared:''--'.A completely'natural reactionon the ,part of customers for whom we supplyall their requirements is to think,"Semiconductors may be in for union trou-ble.I'd better protect myself and put part of the work some place else."Youcan see the sudden effect that this may have on jobs and work in the plant.Respondent's workers were told that, regardless of the election's outcome,manage-ment would do its best to make Semiconductors a strong and stable company;Wiles and Putnam declared, however, that they did not intend to "become a sta-tistic" listed with three other TRW divisions sold during the previous year because 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were losing money or did not fit in with TRW's growth plans.Finally,Respondent'sworkers were reminded that Semiconductors had earned money inonly 2 of the 10 years of its existence.Witha covering letter bearing the same July 1 date,Director of IndustrialRelations Putnam sent some 60 to 80 workers on leave of absence copies of anopen letter to Respondent'semployees previously distributed by a group of girlworkers.Within his letter, Putnam challenged Respondent'sworkers to try toname"one place in Los Angeles"with an "outside union"where there hadn't beena strike.Declaring.thatRespondent did not want trouble,dissension,bitterness,and strikes,Putnam reiterated Respondent's position that unionization would be badfor Respondent's business;he noted that:Second,we want all the business we can get.TRWS is the sole source ofsupply for many of our customers.These companies would know if a uniongot in here.They'd worry too about the strikes.They'd say,"we can't affordto have all our business with one company.We'd better split it with at leastone other company."The forwarded"open letter"rhetorically queried Respondent'sworkers with priorexperience in unionized plants, whether such plants had had lay-offs and strikes.Further, the workers were reminded that,following a lengthy strike,they wouldhave to work a long time to make up for wage losses.The letter concluded witha clear suggestion that,should the Union be designated the workers'representative,their jobs and future would be jeopardized.Sometime during this period,Respondent posted or distributed a placard headed"HOW STRIKES CAN HURT!!!" which purported to set forth in tabular formhow much pay workers receiving certain designated rates of pay would lose during5-week,10-week or 20-week strikes,and how much time would be required torecoup sums thus lost at certain designated wage increase levels.These tables wereintroduced with the statement that:The union is hard pressed to name a single company where it has forceditsway in thathasn'thad a strike.Strikes hurt.They meanconcern andworry at home,weary hours walking thepicket line,and a long parade ofpayless pay days.Reference was made to four lengthy IAM strikes within the Los Angeles area;Respondent'sworkers were told that there were"many, many" more.Respondent's newsletter"FORWARD CURRENTS"dated July 3 and designateda special election issue,contained substantially similar statements.The rhetoricalquestion presented in management's July 1 letter was recast as follows:Do -you want-to continue the TRWS way of harmony,friendship- and person-to-person dealings-or do you want to bring into this plantan outside union1which'everywhere has brought strikes, bickering,, hard feelings,and trouble-with hard-earned cash taken out of your paycheck.Respondent's workers were once morereminded that "unions mean strikes"with a,resultant"risk"of adverse effects upon the firm's effort to gain new orders,, makemore jobs,'and strengthen.'itsbusiness position.'One newsletter page 'headed"THE TRAGEDY OF UNION VIOLENCE"contained several pictures which pur-ported to show strike violence,or its result.Though such violence was not, specif-.ically, -charged to, the Union herein, the newsletter page' in question did containa subheading,"IAM's"Bitter Strike Record"'which was not clearly limited to afollowing column of relevant text-within which the Union'sparticipation in 11major strikes in the Los Angeles area during the previous 2 years, with resultantwage losses for the workers-concerned,was recapitulated. -Within the newsletter,further,Respondent'sworkers were-told that:The Union can promise anything, but can it deliver?In fact,itmay not be,able to keep all the things employees already have.No on can assume thatifan outside union gets into our-Company that all the fine things we nowenjoy will automatically be continued.If TRWS should be forced into nego-tiationwith the Union,the Company would have to begin from scratch andbargain hard to protect our competitive position.Everything we now havewould be put on the bargaining table.[Emphasis supplied.]Finally,Respondent'sworkerswere told that-though a simple majority ofthose voting could win designation for the Union as their bargaining representa- TRW SEMICONDUCTORS, INC.421tive-everyone else "will be forced to do what the union dictates"should itwin such status.Thus:People who didn't care enough to vote may find themselves walking a picketline for many payless pay days.And these same people who didn'tbotherto vote,may find themselves out of a job because they said something ordid something that displeases the union bosses.The union wants a unionshop and under the normal union contract,theCompany has no choicebut to fire you if the union expells you because it doesn't like whatyou'redoing.For these reasons, Respondent urged its workers not to be neutral on electionday but to care about their jobs and future, and to vote.c.The "25th hour"speechOn July 8th,Vice-President and General Manager Wiles spoke to Respondent'sworkers at several shift meetings,held on company property,during each shift'sworking time.The record establishes that workers on each shift were notified,by their supervisors,that such meetings would be held.Quite a few similarmeetings, devoted to management presentations regarding matters considered ofemployee concern,had, I find, been held previously.Testimony proffered inRespondent'sbehalf-which stands in the record without significant contradic-tion-will warrant a determination that the firm's employees were merely notifiedregarding the time and place of the July 8th meetings,but that they were nottold attendence was required.Wiles, I find,spoke from a prepared script, whichhe had previously reviewed with Respondent'scounsel,Director of IndustrialRelations Putnam and one of the latter's assistants.Following his introductoryremarks, Respondent'sgeneralmanager contrasted the Union'srecord which hedescribed in pejorative terms, with Respondent's record in dealing with employ-ees.This portion of the general manager's script,set down in outline form, con-tains a statement,presumably repeated in his remarks,dealingwith the conse-quences of compulsory unionism or the union shop; Respondent'sworkers wereto be told-and were, I find,told-that such a contractual arrangement woulddeprive them of freedom of choice,and .that "expulsion from union means lossof job."Following a reference to Respondent'swage-increase record,personnel policy,and fringe benefits, the general manager's script expressly called for him to con-tinue as follows:Now the union has swung blindly at this record of achievement.They'vemade wild claims about all the things they would do for you.That's easyfor them to say, easy for them to promise anything and everything.Buthow can they deliver?They can't.In fact, they may not even be able to keep all the things you now have.Noone can assume that if an outside union gets into our company that all thefine things we now enjoy wouldautomaticallybe continued.Ifwe should beforced into negotiation with the union,the company would have to begin fromscratch and bargain hardto protect our competitive position. [Emphasissupplied.]With respect to this portion of Wiles' script,former Director of Industrial RelationsPutnam and his subordinate both testified,categorically,that the general managerconfined himself to his prepared remarks, which were proffered for the considera-tion of Respondent's employees without elaboration or deviation.General Counsel,however, proffered testimony by two workers who heard Wiles' speech at differentshiftmeetings;their testimony regarding his remarks in this connection variessomewhat from that suggested by the script's language.Clara Taylor, who heardthe speech on the day shift,testified that:He said that if the union got in-it would be unfortunate to have the unionin-we would have to start from scratch and wewouldlose all the benefits wehave now.Wewouldlose our vacation.Wewouldlose our holiday.Wewouldlose our sick days.Wewouldgo back to$1.65,which is scratch.[Emphasis supplied.]Kleola Ivy, who heard Wiles'speech on the swing shift,testified that Respondent'sgeneral manager declared the workers did not need a union, that their "benefits" 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDcurrently in effect would be put on the table,that the respondent firm would "startfrom scratch"and that Respondent'sworkers"could possibly lose"what theyalready had.Wiles' script,following a reference to Respondent's recent progress in buildingsales, called for him to mention"the threat of the union"hanging over the firm'shead.In this connection he was to read,and, I find, did read,two communicationsreceived from company customers.The first, IBM, within a letter dated April 17,1964,requested information as to whether,Respondent"has" any union affiliations;if so, the firm was asked "when does your present contract expire?" Such infor-mation was characterized as "very important"to permit IBM's ascertainment of anyfuture impact on space program production schedules.The second,sent by Tran-sistorDevices, Inc. as a June 31, 1964,[sic] telegram,declared that the sender hadreceived a report of possible shipment delays due to labor negotiations.Respond-ent was asked to notify the sender immediately if any of its orders were affected;further,Respondent was queried as to whether it had a second plant source ofsupply.Following his reading of these communications,Wiles' script called forhim to declare that an overwhelming"NO" vote in the election would be the bestway to answer these customers,to earn customer confidence,and to get on with thetask of building Respondent's business and job security.With respect to this portion of Wiles' purported remarks, Taylor's testimony-though she referred tothreecommunications and mistakenly attributed the sub-stance of the communication from Transistor Devices, Inc. to IBM-clearly wouldsupportadetermination that Respondent's general manager,substantially,made theremarks specified within his script. Ivy professed a somewhat different recollection;she declared thatWiles had said Respondent would run into difficulties gettingorders from various companies if unionized,since such firms "are" afraid of strikesand delays on their orders.With respect to these several testimonial divergences regarding the content ofRespondents'generalmanager's so-called"25thhour" speech,General Counsel'spresentation has failed to convince me that Wiles did deviate from his preparedscript in any significant respect.Taylor, whotestified that he said Respondent'sworkers "would lose" their current fringe benefits and suffer wage reductions, wasnot corroborated;Ivy recalled the general manager's remark in terms compatiblewith his script statement that the Union "may not" even be able to retain thebenefits which Respondent'sworkers then enjoyed.By and large,Wiles seems tohave confined his remarks to those set down in his prepared script. I so find.d.The reference to threatened violenceOn the morning ofJuly 9,Putnam declared,he was advised by one of Respond-ent's engineers that some employees had reported having "heard"about threats ofviolence, related to the forthcoming representation election.Respondent's directorof industrial relations testified that he requested the engineer to seek further infor-mation regarding the source of the reported threats.Meanwhile,however, with thevote scheduled for that afternoon,he prepared a bulletin for distribution toRespondent'sworkers.This bulletin read, in part, as follows:THREATENED VIOLENCE WILL NOT BE TOLERATEDNo doubt youhave heard the ugly rumors going around that people who don'tvote the way some people tell them to will find their tires slashed, will getroughed up or beaten up.We have never faced this type of vicious situation before, so we don't have anestablished policy.But we want to make our position crystal clear:A few of youwho may be considering such action are cautionedTHAT THISTYPE OF BEHAVIOR WILL NOT BE TOLERATED.ANY PERSON CAUGHT IN AN ACT OF VIOLENCE OR THREATEN-ING A TRWS EMPLOYEE WITH VIOLENCE WILL BE DISCHARGEDIMMEDIATELY.BEST WAY TO STOP ITIt's obvious that we must stop this type of activity in our plant.We ask that all who are eligible to vote go to the polls today.There'sonebestway to stop and keep out all of this threatened violence.Thatway is tovote.andby your votelet these unlawful people know how you feelabout their actions. TRW SEMICONDUCTORS, INC.423With respect to his decision to distribute the bulletin in question, Putnam testifiedthat, since the matter had developed such a short time before the scheduled vote,he had no chance to complete an investigation and to determine whether thethreats reported had been made against antiunion or prounion employees; hedeclared that, "since the possibility existed that both sides could be involved in thissort of action" he decided to publish the bulletin as a precautionary measure.Putnam's testimony shows, without contradiction, that-when his engineer inform-ant reported bearing from employees that they had heard about threats beingmade-he had requested the engineer to try to determine the names of the employeesinvolved.Because of the time element, however, so Putnam declared, he preparedthe bulletin for distribution without awaiting the engineer's return.The bulletinwas issued not later than midmorning.With respect to this testimony, General Counsel proffered no rebuttal calculatedto cast doubt upon Putnam's recital dealing with the bulletin's genesis.Upon therecord considered as a whole, I find no justification for the rejection of Putnam'stestimony in this respect.General Counsel's contention, however, that Respond-ent's director of industrial relations seized upon the engineer's report as justificationfor a last-minute thrust, calculated to disparage the union campaign, will be con-sidered further within this Decision.C. Analysis and conclusions1.PreliminarystatementThe collecteddecisionsof the National Labor Relations Board now fill 156volumes; throughout some 30 years, they have been subjected to judicial review,criticism,modification, or confirmation.Within the time-span designated, theBoard has many, many times been required to determine the propriety of state-ments, chargeable to respondent employers, which have been challenged as con-stituting "interference, restraint or coercion" directed against workers, with respectto their exercise of rights statutorily guaranteed; determinations have been madefinding such statements privileged or proscribed, within the widest possible varietyof factual contexts.Though generalization-with respect to those principles which have guidedBoard determinations regarding statements challenged as violative of Section8(a)(1) particularly-may be dangerous. certain broad comments descriptive ofprevailing agency concepts within this field would surely seem to be warranted.By and large, save with respect to statements found clearly threatening or coerciveon their face, determinations regarding the propriety of a particularly challengedemployer's speech have been made with due regard for its total context.TheBoard, with judicial concurrence, has considered relevant econmic realities, whateverparticular employer-employee relationships the record might reveal, and the circum-stances under which the challenged statements were made. See, e.g.N.L.R.B. v.Morris Fishman and Sons, Inc.,278 F.2d 792, 796 (C.A. 3); Accord:N.L.R.B.v.Wagner Iron Works,220 F.2d 126, 139 (C.A.7); Joy Silk Mills, Inc. v.N.L.R.B.,185 F.2d 732, 739 (C.A. D.C.);N.L.R.B. v. Ford,170 F.2d 735, 738(C.A. 6). See also:Federal Envelope Company,147 NLRB 1030, 1039;The LordBaltimore Press,142 NLRB 328, 328-329, in this connection.Within his brief,Respondent's counsel has noted-with respect to a particular statement whichGeneral Counsel has challenged herein-that such a statement "cannot rightfullybe lifted out of its context, [dissected], strained, and then pigeon-holed" whenevera determination must be made regarding its statutory - propriety.Considered astheoretical doctrine, certainly, counsel's comment certainly seems well within themainstream of Board and court decisional pronouncements.Consistently, there-fore, the Board has held that the significant thrust of challenged campaign materialcannot be properly assessed by plucking out statements therefrom which, taken bythemselves,might be considered less than coercive.With judicial concurrence,agency determinations have been bottomed, rather, upon the "cohesive combina-tion" of respondent's statements, which, considered with due regard for theircontext, have been found violative of the statute.Cf.Daniel Construction Com-pany v. N.L.R.B.,341 F.2d 805, 811 (C.A. 4).Duenotehas been taken in thisconnection, that statements calculated to move workers, with respect to somedesired course of conduct, may be, and frequently are, framed in the language ofopinion.Such statements, however, have been found to possess coercive force orthrust,when directed to worker-listeners or readers, derived from their source,their content, the manner of their presentation, their timing, and their background. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith these basic considerations in mind, my present determination regarding thepropriety of Respondent's challenged statements, herein, has not been bottomed,merely, upon those particular "words" which company spokesmen may have chosenfor communication, rather, my determination has been derived from whateverjudgments the record may warrant with respect to their so-called impact uponRespondent's workers, within the total "mix" offered for their consideration.SeeExchange Parts Company,131 NLRB 806, 812, affil. 375 U.S. 405.The congeriesof events-both acts and words-has been reviewed; based upon such a review,conclusions have been reached as to whether Respondent's challenged pronounce-ments represent part of a coherent, patterned course of conduct, with relation towhich they became suffused with coercive impact.1.Respondent's campaign literaturePreviously,within this decision, reference has been made to Respondent's sus-tained campaign-beginning with its receipt of notice regarding the union-filedrepresentation petition-calculated to forestall the Union's designation or selectionas bargaining representative for the firm's workers.Within the 2-week period which preceded the scheduled vote, the sense and pur-port of Respondent's communications became clearer; their thrust, certainly, wassharpened.Respondent's workers were told repeatedly, with varying degrees ofstress, that their choice of union representation would lead to strikes; that strikesgenerated violence; that many "payless pay days" would be their lot should a striketake place; that customers, concerned with the prospect of strikes, would veryprobably be persuaded to satisfy their needs elsewhere; that Respondent's newlydemonstrated capacity to function profitably would be undermined thereby; andthat job security for Respondent's workers would, therefore, be jeopardized.Though particular communications, within which these comments were made,may generally have been couched in verbiage susceptible of characterization as"views, argument or opinion" protected by Section 8(c) of the statute, suchsemantic manipulation cannot immunize them from statutory proscription. Regard-ing a comparably sustained preelection campaign, the Board has held that:This unremitting effort on the part of the Respondent to impress upon theemployees the dangers inherent in their selection of the Union as their bar-gaining agent, particularly the danger of job loss, followed up by the balefulrepresentation of the prospect of violence, physical injury, and property damageas the ordinary result of voting for the Union in the election,was not anattempt to influence the employees by reason, but was an appeal to fear.Characterizing the preelection campaign summarized within the quotation as"intimidatory in nature" and intended to convey the threat of job loss and physicalviolence should the union win the election, the Board found it reasonably calcu-lated to interfere with, restrain, and coerce employees, with respect to their exer-cise of rights statutorily guaranteed.Ideal Baking Company of Tennessee, Inc.,143 NLRB 546, 552. Since Respondent's campaign, described herein, was likewisecalculated to generate fears of trouble, physical violence, and monetary loss, thoseportionswhich General Counsel presently challenges, I find, do merit statutoryproscription.Whether or not one views the specific communications which General Counselhas challenged, considered by themselves, as expressive of views, argument oropinion,the result should be thesame,since"[e]ven though such statements maybe expressive of opinion only, if their reasonable tendency is coercive in effect,they are violative of Section 8(a)(1)."SeeN.L.R.B. V. E. S. Kingsford, d/h/aKingsfordMotor Car Company,313 F.2d 826 (C.A. 6), and casestherein cited.Further, reference should be -made to the statement in Respondent's July 3dnewsletter that, "The union wants a union shop and under the normal union con-tract, the company has no choice but to fire you if the union expells (sic) youbecause it doesn't like what you're doing." This statement, though not couchedin specifically coercive terms, reflects a threat bottomed upon two serious mis-representations.First,Respondent designates union-security contractsas normal,without noting the fact that such contracts must be bargained for, and derive notfrom the union's desire, merely, but from consensus.Secondly,the statementcontains a subliminal misrepresentation regarding the state of the law, since it fails TRW SEMICONDUCTORS, INC.425to note the specific statutory limitations which Section 8(a)(3) and (b)(2) placeupon the freedom of labor organizations and employers to cause or effectuatediscriminatory discharges.Since the statement in question, therefore, clearlyconveys a threat that Respondent Company, functioning under some union securitycontract,would "fire" workers subjected to union expulsion because they "saidsomething or did something that displease[d] the union bosses," determinationseems warranted, that it possesses a coercive thrust meriting statutory interdiction.I so find.Respondent has defended its July 9 bulletin, with respect to threatened vio-lence, on the ground that it constituted merely a temperate warning that violencedirected against Respondent's workers would not be tolerated; further, Respondentcontends that neither the Union nor any particular employee group was beingblamed, therein, for threatening such conduct.Measured in tone the bulletin,indeed,may have been; due consideration leaves me convinced, however, thatPutnam's decision to have it published clearly derived from Respondent's deter-mination to buttress with purported proof its previously mounted campaign to,link the Union herein with bitterness, "bad blood," and violence.Within thebulletin, Putnam declared his lack of doubt that Respondent's workers, generally,had heard "ugly rumors going around" with respect to possible - violence; this;despite his concession; while a witness herein, that such rumors had been reported"going around" merely within a single department.Further, note should be taken,in this connection, that Putnam's knowledge with respect to such co-called "uglyrumors" had been derived from second degree-possibly even third degree-hear-say,which had included no source specification.Respondent's workers were told,however, that their vote, during the election scheduled later that day, constitutedthe best way to "stop and keep out" threatened violence.Viewed within the con-text of Respondent's sustained campaign to link the Union herein with violence andstrikes, and to persuade the workers concerned to "keep" unionization "out" so faras Lawndale was concerned, the bulletin, subliminally but clearly, did designateunion supporters as responsible for the so-called "ugly rumors" which it purportedto counter.Thus, the bulletin provided Respondent's campaign with a climacticsensation-which union spokesmen had no chance to rebut-calculated to link thepreviously-reported predisposition of-unions to violence with current within-plantdevelopments.So construed, the bulletin reflected something more than mere`Mews, argument or opinion" statutorily protected; rather, it contained misrepre-sentations of fact and conclusions calculated to override considered judgment, andthus interfere with, restrain, and coerce, Respondent's workers in their exercise ofrights statutorily guaranteed.I so find.3.The challenged"25thhour" speechWithin a comparatively recentcase-Marsh Supermarkets,Inc.,140 NLRB 899,901, 902, enfd.327 F.2d109, 111(C.A. 7)-thisBoard was called upon todetermine whether:speeches[which] included such statements as "If a union got in and westarted negotiating,that everything would be wiped clean-all the benefits,"and "If the Union got in you will have to start from scratch." .. .violate Section 8(a)(1) of the statute.It found,with judicial concurrence, thatsuch statements were really calculated,substantially,to convey the message thatshould the union therein win two scheduled elections, respondent'sworkers wouldlose some of the benefits which they then enjoyed, particularly their then-currentvacation plan, and would have to"start from scratch."So construed,the speechesunder consideration were found to have contained threats of benefit loss andeconomic reprisal which reasonably tended to interfere with,restrain,and coerceworkers in connection with their exercise of Section 7 rights.Previously,within this Decision,comparable statements within General ManagerWiles' July 8th speech have been noted.Consistently with General Counsel's con-tention,which he bottoms upon this Board'sMarsh Supermarketsrationale,Wiles'remarks, particularly with reference to the matter now under consideration, mustbe considered violative of the statute.As the Court of Appeals for the SeventhCircuit, which enforced the decision in question,noted:The Board may reasonablyinfer that"listener-employees"would take such statements as threats that benefitswould be lost,and threats of further economic reprisal.Within his brief, Respond- 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's counsel has characterizedMarsh Supermarketsas distinguishable from thepresent matter: .... in that the remarks of the employer there specified that employeeswouldlose existing benefits that they presently enjoyed and, more particularly,named benefits that would be lost .. .The contention is made that no such threat was made in Wiles' speeches.Withdue regard, however, for the total context within which the speeches were made,counsel's contention thatMarsh Supermarketsderived from a distinguishable situa-tion fails to persuade.True,Wiles did not-concurrently with his remarks previ-ously noted-particularly designate those benefits which would be lost.Hisprepared script, from which he purportedly did not deviate, reveals, however, thathis declaration:.they [the union] may not even be able to keepall the things younowhave . . . [Emphasis supplied.]directly followed his detailed specification of Respondent's 10-year record withrespect to wage increases, fringe benefits, working conditions, and personnel poli-cies.True, further, Respondent's general manager, so I have found,made no posi-tive declaration that the firm's workers"would lose"benefits which they presentlyenjoyed; with due regard for my credibility resolutionin thisrespect, previouslynoted, determination has been made that Wiles merely said, within the speechesnow under consideration, that union spokesmen "may not" be able to compelRespondent's retention of current fringe benefit programs, should the firm be forcedto negotiate a contract.These factual distinctions between the statements foundcoercive withinMarsh Supermarketsand those chargeable to Respondent's generalmanager, however, should not with due regard for the realities of industrial life,dictate a different result.Following Respondent's lengthy and concentrated fusillade of letters,bulletins,placards, publications, and posters, the firm's workers-regardless of their sex,age, breadwinner status, or degree of schooling-cannot be presumed to haveretained an ear for nuance.True, the Court of Appeals for the Ninth Circuithas noted that American working men can no longer properly be consideredcraven individuals, fearful to stand up and express themselves freely on the sub-jectof their own welfare.N.L.R.B. v. Roberts Brothers,225 F.2d 58, 60(C.A. 9).Nevertheless, presumption can hardly be considered warranted that-confrontedwith theirmanager's last-minute preelection speech, climaxing asuperheated campaign-Respondent's workers possessed the capacity tomakesemantic distinctions worthy of some Byzantine logomach.Though Wiles mayhavesaidmerely, that Respondent would have to begin negotiations "fromscratch", and that the firm's workers would "possibly lose" their current bene-fits, or that union representatives "may not" be able to retain such benefits forthem, his language was clearly calculated to convey a message that their currentfringe benefits would certainly be jeopardized should they designate the Unionas their bargaining representative.This was a message reasonably tending totrigger response bottomed on fear.With due regard, then, for the total "mix"withinwhich Respondent'smanagement presented such statements for workerconsideration, they clearlymerit characterization as coercive.SeeSurprenantManufacturing Company v. N.L.R.B.,341F.2d 756, 761 (C.A.6);HendrixManufacturing Company, Inc. v. N.L.R.B.,321 F.2d 100, 104-105 (C.A. 5);Federal Envelope Company, supra,1037, 1040, footnote 25; Cf.Decatur PlasticInc.,Case 10-CA-5950 (Decision of Trial Examiner Leedom, August 11, 1965).I so find.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCECertain conduct chargeable to Respondent, set forth in section III, above-since it occurred in connection with the operations described in section I, above-had, and continues to have, a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and, absent correction, would tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYSince it has been found that Respondent did engage in and continues to engagein certain unfair labor practices, it will be recommended that it cease and desisttherefrom, and take certain affirmative action, including the posting of appropri-ate notices, designed to effectuate the policies of the Act, as amended. TRW SEMICONDUCTORS, INC.427CONCLUSIONS OF LAWIn view of the foregoing findings of fact, and upon the entire record in thecase, I make the following conclusions of law:1.The Respondent herein, TRW Semiconductors, Inc., a subsidiary of TRW,Inc., is an employer within the meaning of Section 2(2) of the Act, engaged incommerce and business activities which affect commerce, within the meaning ofSection 2(6) and (7) of the Act, as amended.2. InternationalAssociationofMachinists and AerospaceWorkers,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act, asamended,which admits certain employees of TRW Semiconductors, Inc., tomembership.3.By conduct chargeable to certain of its management representativesRespondent interfered with, restrained, and coerced its employees with respect totheir exercise of rights statutorily guaranteed.Respondent did thereby engage,and continues to engage, in unfair labor practices affecting commerce within themeaning of Sections 8(a)(1) and 2(6) and (7) of the Act, as amended.RECOMMENDED ORDERUpon these findings of fact and conclusions of law, and upon the entire recordin the case, I recommend that the Board, pursuant to Section 10(c) of theNational Labor Relations Act, as amended, order that Respondent, TRW Semi-conductors, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from interference with, restraint, or coercion of, employeeswith respect to the exercise of their statutory right to participate in self-organization, to form labor organizations, to join or assist International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, or any labor organiza-tion, to bargain collectively through representatives of their own free choice, andto engage in other concerted activity for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities, exceptto the extent that such rights may be affected by some agreement, hereinafterreached, which may require membership in a labor organization as a conditionof employment, authorized within Section 8(a)(3) of the Act, as amended.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act, as amended:(a) Post at its place of business in Lawndale, California, copies of the attachednoticemarked "Appendix." iCopies of said notice, to be furnished by theRegional Director for Region 31, shall, after being duly signed by a representa-tiveof the Respondent be posted, by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material;(b)Notify the RegionalDirector for Region 31, in writing, within 20 daysfrom the date of this Decision, what steps have been taken to comply herewith?'In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order is enforced by adecree of a United States Court of Appeals, the words "a Decree 'of the United States Courtof Appeals, Enforcing an Order" shall be substituted for the words "a Decision and Order."2In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 110 days fromthe date of this Order, what steps Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce our employees withrespect to their Tight to participate in self-organization, to form labor organi- 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDzations, to join or assist International Association of Machinists and Aero-spaceWorkers, AFL-CIO,or anyotherlabor organization,to bargain col-lectivelythrough representatives of their own free choice,and to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection,or torefrainfromanyor all such activities,exceptto the extent that such right may be affected by some agreement,hereinafternegotiated,whichmay require membership in a labor organization as a con-dition of employment,authorized in Section 8(a)(3) ofthe Act,as amended.All our employees are free to become or remain,or refrain from becomingor remaining,members of any labor organization,except to the extent that thisrightmaybe affected by a lawful agreementwhichrequiresmembership in alabor organization as a condition of employment.TRW SEMICONDUCTORS,INC., A SUBSIDIARYOF TRW, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutivedays from thedate of post-ing, and must not be altered,defaced,or covered by any other material.If employeeshave anyquestion concerning this notice or compliance with itsprovisions,theymay communicate directly with the Board'sRegionalOffice, 312North SpringStreet,Los Angeles,California 90012, Telephone 688-5840.APPENDIX BOn September 2, 1965, counsel for the General Counsel filed a motion to correctthe transcript herein.No protest with respect to General Counsel's motion hasbeen presented.The motion is, therefore, granted.Since my review of the recordhas revealed some further transcript mistakes, with respect to which I deem correc-tion necessary to render the transcript more accurate or comprehensible, notationswith respect thereto will be found commingled with those which General Counsel hassuggested.Correction of the record, with respect to each of the matters set forthbelow, is hereby ordered.Page 7, line 16 reads, "beginning with the index," should read, "being the index."Page 10, line 3 reads "1963," should read "1964."Page 10, line 10 reads, "weigh," should read "waive."Page 10, line 15 reads, "appropriate," should read "probativePage 10, line 25 reads, "districution," should read, "distribution."Page 15, line 24 reads, "probative value," should read, "no probative value."Page 17, line 6 reads, "waiver," should read, "labor."Page 27, line 17 reads, "grant," should read, "ground."Page 35, line 20 reads, "getting," should read, "get."Page 40, line 16 reads, "contention," should read, "connection."Page 43, line 15 reads, "than," should read "rather than."Page 44, line 14 reads, "211," should read," 2(11)."Page 55, line I reads, "16," should read, "19."Page 64, line 21 reads, "31," should read, "33."Page 65, line 23 reads, "No. 28," should read, "No. 38."Page 67, line 8 reads, "39," should read, "49."Page 69, line 15 reads, "locality," should read, "legality."Page 71, line 10 reads, "through," should read, "threw."Page 74, line 19 reads, "performing," should read "before me."Page 76, line 7 reads, "or," should read, "of."Page 76, line 16 reads, "included," should read, "concluded."Page 81, line 15 reads, "move," should read, "lose."Page 85, line 10 reads, "Silence," should read, "Violence."Page 87, line 2 reads, "Silence," should read, "Violence."Page 87, line 7 reads, "Bog," should read, "Bob."Page 93, line 13 reads, "errors," should read, "changes."Page 97, line 6 reads, "muffing up," should read, "roughing up."Page 100, line 3 reads, "area on behalf," should read, "area for argument on behalf."Page 106, line 19 reads, "waht," should read, "what."